The court
(Bay, Johnson, Tkezbvant, and Brevard, Justices, absent, Gri.ukk, J. and Waties, J.)
refused a new (rial. They thought, that under the peculiar circumstances of this case, the evidence admitted, and objected to, ivas the best that could be obtained, or that the nature of such a case admitted of; since it is seldom known by the captain of a vessel, who receives letters to carry, from whom they come : and it is not usual for persons delivering letters to a Captain to he carried, to take witness, es of the contents and delivery. A duplicate, therefore, under such circumstances, may safely be admitted, to prove a delivery of a letter and its contents. There must he collected from other evidence, enough to strengthen and confirm this proof, and also to provea probable loss of the original letter, and its inclosures. All such proof, in a case exactly, or very nearly like the present, may without danger he admitted. It ought to he admitted, since without it, the plaintiff' can have no remedy at law, or in equity; and should it ever so happen, that the original should afterwards ap. pear, the defendants are not without redress.